

117 HR 3327 IH: No Congressionally Obligated Recurring Revenue Used as Pensions To Incarcerated Officials Now Act
U.S. House of Representatives
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3327IN THE HOUSE OF REPRESENTATIVESMay 19, 2021Mr. Norman (for himself, Mrs. Carolyn B. Maloney of New York, Mr. Comer, Mr. Khanna, and Mr. Rice of South Carolina) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 5, United States Code, to provide for the temporary halt in pension payments for Members of Congress sentenced for certain offenses, and for other purposes. 
1.Short titleThis Act may be cited as the No Congressionally Obligated Recurring Revenue Used as Pensions To Incarcerated Officials Now Act. 2.Forfeiture of pensionSection 8332(o) of title 5, United States Code, is amended by adding at the end the following: 
 
(7) 
(A)Subject to subparagraph (B), an individual convicted of an offense described in paragraph (2) shall not, between the date of sentencing and the date of final conviction for such offense, be eligible to receive any payment of an annuity pursuant to the retirement system under this subchapter or chapter 84, except that this sentence applies only to such payments based on service rendered as a Member (irrespective of when rendered). (B)If the conviction of an individual described in subparagraph (A) is overturned by a court of competent jurisdiction, such individual shall receive payments that such individual would have received but for application of subparagraph (A). 
(C)The provisions of this paragraph only apply to a conviction that occurs after the date of enactment of this paragraph.. 